Name: Commission Regulation (EEC) No 228/89 of 30 January 1989 on the supply of refined sunflower oil to Bolivia as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  America
 Date Published: nan

 31 . 1 . 89 Official Journal of the European Communities No L 29/19 COMMISSION REGULATION (EEC) No 228/89 of 30 January 1989 on the supply of refined sunflower oil to Bolivia as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 26 July 1988 on the supply of food aid to Bolivia the Commission allocated to that country 500 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined sunflower oil to Bolivia in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 168, 1 . 7. 1988, p. 7. (') OJ No L 136, 26. 5. 1987, p. 1 . ( ¦) OJ No L 204, 25. 7. 1987, p. 1 . No L 29/20 Official Journal of the European Communities 31 . 1 . 89 ANNEX 1 . Operation No ('): 1060/88 2. Programme : 1988 3 . Recipient : Bolivia 4. Representative of the recipient ^): Ing. Enrique Vargas, Superintendente de AADAA, Calle General Arteaga ri ° 130, casilla postal 1437, Arica (Chile), telex 221043, tel. 527 80 5. Place or country of destination : Bolivia 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of die goods (3) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA2) 8 . Total quantity : 500 tonnes net 9. Number of lots : three : La Paz : 200 tonnes ; Potosi : 150 tonnes ; Oruso : 150 tonnes 10. Packaging and marking : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of five litjres or five kilograms  the cans must be packed in cartons, with four cans per carton  the cans must carry the following wording : 'ACTION No 1060/88 / ACEITE DE GIRASOL / DONACIÃ N DE LA COMUNIDAD ECONÃ  ­ MICA EUROPEA / DISTRIBUCIÃ N GRATUITA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient':  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : (') 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 28. 3 to 25. 4. 1989 18 . Deadline for the supply : 9 . 5. 1989 19 . Procedure for determining the costs of supply (*): tendering 20. Date of expiry of the period allowed for submission of tenders : 14. 2. 1989 not later than 12 noon. Tenders shall be valid until 12 midnight on 15. 2. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28. 2. 1989 not later than 12 noon. Tenders shall be con ­ sidered valid until 12 midnight on 1 . 3. 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11 . 4 to 9 . 5. 1989 (c) deadline for the supply : 23. 5. 1989 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, rue de la Loi, 200, B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  31 . 1 . 89 Official Journal of the European Communities No L 29/21 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : M. Boselli, DÃ ©legation CEE, Calle Orinoco, Las Mercedes, Apartado 67076, Las Americas 1061 A, Caracas, Venezuela ; telex 27298 VC. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (Ã ©) 200 tonnes OFINAAL  Sr Angel Castro Ganabria, Jefe Almacenes OFINAAL ; PrologaciÃ ³n Cordero n ° 223 (San Jorge), La Paz, tel. 36 40 51 ; 150 tonnes  OFINAAL  Sr Alberto Arrazola, Jefe regional OFINAAL, Barrio servicio nacional de caminos n ° 76, Oruro, tel . 401 91 ; 150 tonnes  OFINAAL  Sr Juan Vilacahua, Jefe regional OFINAAL, Calle San Alberto n ° 100, Potosi, tel . 232 40 and 273 55 !